DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, and 6 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The combination of Moy (US 2012/0118814) and Brown (US 2015/0211452) is considered to represent the closest prior art. There is no teaching or suggestion in Moy or Brown for a second plurality of embossments positioned between the upstream end and the downstream end, the second plurality of embossments disposed adjacent to the line on a transition between adjacent ones of the plurality of curves, the second plurality of embossments protruding upward along the transverse direction. Moy is used to disclose the filter media having tetrahedron flow channels. Moy does not disclose any embossments. Brown is used as the secondary reference teaching the embossments. Brown uses the embossments on the fluted, or curved sheet, to contact the flat sheet. Brown does disclose an embodiment in figures 1 – 4 where the embossments are located adjacent to a peak of the fluted sheet. These embossments are still designed to contact the flat sheet (see figures 2 – 4) and are provided in this manner due to the shape of the fluted sheet. In combination with the filter media of Moy having tetrahedron channels, there is no teaching or suggestion for embossments disposed adjacent to a contact line on a transition between adjacent ones of the plurality of curves. For the tetrahedron channels of Moy, embossments on a transition between adjacent ones of the plurality of curves would not contact a flat sheet on either side first sheet having the channels. Brown does not provide any motivation for embossments that are not designed to contact the flat sheet of filter media. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773